Citation Nr: 0945416	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  The Board remanded the claim in February 
2007 and October 2008 in order to obtain additional medical 
records and to provide the Veteran with a VA examination.  
Such development has been accomplished; as such, the case is 
ready for appellate review and limited to the issue on the 
title page of this decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in October 2006.  A transcript of that hearing is 
contained in the claims folder.


FINDING OF FACT

There is competent medical evidence that the Veteran's 
current hypertension is related to his service-connected 
posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, 
hypertension is proximately due to service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.310 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Applicable Law and Regulations

The Veteran specifically asserts that his hypertension was 
either caused or aggravated by his service-connected PTSD.  

Where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
Again, the Veteran specifically maintains that service 
connection is warranted for hypertension as secondary to 
service-connected PTSD, by virtue of causation or 
aggravation.  He has not contended and the evidence does not 
suggest that his hypertension had its onset during service.  
Therefore, direct service connection will not be discussed.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service- connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).

Facts and Analysis  

At the outset, the Board again notes that the Veteran's 
service treatment records do not show any diagnosis of 
hypertension.  Blood pressure readings of 134/86 at entrance 
examination and of 138/88 at separation examination are 
noted.  The record contains a single, elevated blood pressure 
reading from April 1971 (approximately 10 months after 
separation from service), but such finding has been 
attributed to other causes, and not related to hypertension.  
See VA Examination, May 2009.  

Otherwise, with respect to Wallin element (1), current 
disability, VA medical records establish that hypertension 
was first diagnosed and treated in 1983.  Wallin element (1) 
is accordingly satisfied.  With respect to Wallin element 
(2), service-connected disability, the Veteran is service-
connected for PTSD, effective from February 2003.  Wallin 
element (2) is accordingly satisfied.

With respect to critical Wallin element (3), nexus, the file 
contains a competent medical opinion dated in February 2005, 
supplied by Dr. Atkinson, M.D., a board certified internist.  
After review of the Veteran's extensive claims file, Dr. 
Atkinson opined that, with regard to hypertension, there was 
"no doubt that [the Veteran's] PTSD has added to and caused 
this patient to have a significant amount of high blood 
pressure."  In so finding, he noted the severity of the 
Veteran's PTSD and hypertension, and explained that he was 
familiar with medical documentation that linked PTSD to 
hypertension due to the outburst of adrenal hormones, 
specifically epinephrine and cortisol-type hormones.  Such 
was the case here.  The Board finds the opinion of Dr. 
Atkinson to be highly probative as to the question of whether 
the claimed hypertension is secondary to the service-
connected PTSD.  Indeed, his findings were rendered after a 
thorough review of the Veteran's medical records, and further 
based upon sound medical rationale.  

Thus, in light of the above medical opinion provided by Dr. 
Atkinson, all of the elements as discussed in the Wallin case 
have been established.  The Board acknowledges that there is 
contrary VA medical opinion of record, dated June 2005, which 
found that the Veteran's hypertension was not secondarily 
related to his service-connected PTSD.  The VA examiner 
generally stated that PTSD can cause hypertension via the 
"metabolic syndrome," but that the Veteran did not have 
metabolic syndrome.  However, such opinion did not 
specifically address aggravation, nor did it include or 
exclude the possibility of other factors which may have 
caused and/contributed to the Veteran's PTSD.  For example, 
the opinion did not discuss the relationship between PTSD, 
adrenal hormone release, and hypertension, as did the opinion 
of Dr. Atkinson.  For these reasons, the Board assigns less 
probative value to the VA examiner's conclusion regarding 
secondary service connection.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The record shows one medical opinion 
supporting a causal relationship between the service-
connected PTSD and the Veteran's hypertension and one against 
it.  Both opinion statements were made by physicians who had 
access to the claims folder and who provided rationale for 
their conclusions.  The Board finds that the evidence is at 
least in relative equipoise.  Thus, service connection for 
hypertension, as secondary to service-connected PTSD is 
warranted.




ORDER

Entitlement to service connection as secondary to service-
connected PTSD is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


